Exhibit 10(a)(2)

FIVE HUNDRED BOYLSTON STREET

Boston, Massachusetts

FIRST AMENDMENT TO LEASE

Newstar Financial, Inc.

This FIRST AMENDMENT TO LEASE (the “First Amendment”) is made as of
September 12, 2013 by and between FIVE HUNDRED BOYLSTON WEST VENTURE, a
Massachusetts joint venture, having an office at c/o Equity Office, 125 Summer
Street, Boston, MA 02110 (hereinafter, “Landlord”) and NEWSTAR FINANCIAL, INC.,
a Delaware corporation (hereinafter, “Tenant”).

Background

A. Reference is made to that certain Lease dated as of October 31, 2012 between
Landlord and Tenant for certain premises on the twelfth (12th) floor of the
building known as 500 Boylston Street, Boston, Massachusetts (the “Lease”).
Capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Lease.

B. Landlord and Tenant desire to amend the Lease on the terms set forth herein.

Agreement

NOW, THEREFORE, in consideration of the foregoing and mutual covenants contained
herein, Landlord and Tenant hereby agree to modify and amend the Lease as
follows:

 

1. Allowance. The fourth and fifth sentences of the second grammatical paragraph
in Section B.2 of Exhibit B to the Lease (which fourth sentence begins “Tenant
may use up to a maximum of…”) are hereby deleted in its entirety, and the
following sentences are inserted in lieu thereof:

“Notwithstanding anything herein to the contrary, (i) a portion of the Allowance
equal to $18,669.50 shall be applied against the cost of certain portions of the
demising work performed by Landlord’s contractor; (ii) Tenant may use up to a
maximum of $60,637.00 of the Allowance towards the costs of purchasing and
installing furniture and equipment in the Leased Premises; and (iii) at Tenant’s
request following completion of the Tenant’s Construction Work and submission of
requisitions for Allowance Costs as provided above, any remaining portion of the
Allowance, not to exceed $100,000.00, shall be applied as a credit against the
monthly installment(s) of the Net Rent next due. Except as set forth in the
preceding sentence, Tenant shall not be entitled to any unused portion of the
Allowance.”

 

1



--------------------------------------------------------------------------------

2. Miscellaneous

(a) Tenant Confirmations. Tenant represents and warrants to Landlord that
(1) the person(s) executing this First Amendment on behalf of Tenant are duly
authorized and have full power to execute and deliver this First Amendment,
(2) to Tenant’s knowledge as of the date hereof, (i) Landlord is not in default
of its obligations under the Lease and (ii) Tenant has no claim, offset, or
defense against the enforcement of the Lease in accordance with its terms, and
(3) Tenant is not acting, directly or indirectly, for or on behalf of any
person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, “Specially Designated National and
Blocked Person”, or other banned or blocked person, group, entity, nation, or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control and that it is not engaged
in this transaction, directly or indirectly, on behalf of, or instigating or
facilitating this transaction, directly or indirectly, on behalf of any such
person, group, entity, or nation.

(b) Ratification. Except as expressly modified by this First Amendment, the
Lease shall remain in full force and effect and, as modified hereby, is hereby
confirmed in all respects.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have entered into this First Amendment
as of the date first set forth above.

 

LANDLORD: FIVE HUNDRED BOYLSTON WEST VENTURE, a Massachusetts joint venture By:
  MA-500 Boylston, L.L.C., a Delaware limited liability company, general partner
  By:    Equity Office Management, L.L.C., a Delaware limited liability company,
its non-member manager     By:  

/s/ JOHN CONLEY

    Name:  

John Conley

    Title:  

Vice President – Asset Management        

TENANT:   NEWSTAR FINANCIAL, INC.   By:      

/s/ JOHN KIRBY BRAY

    Name:   John K. Bray     Title:   Chief Financial Officer          

 

3